Wilson, Ch. J.

By the Cowrt

The evidence shows that the defendant and Ketchum, deceased, were engaged in the business of purchasing and selling beef, pork and cattle, the former furnishing the capital and the latter the labor, skill and care necessary to carry it on, and each participating in and .receiving a share of the profits as profits. This made them partners, at least as to third persons. Denny et al. vs. Cabot et al. 6 Met., 82; Dob vs. Halsey, 16 Johns., 34; Parsons on Part., 54; Collyer on Part., sec. 204 and note; Story on Part., secs. 32, 33, 34, 35; 3 Kent's Com., 33-34 and note; *451Ex parte Hamper, 17 Ves., 412; Ex parte, Langdale, 18 Ves., 300.
I think also the evidence shows that the partnership extended to this very transaction. One of the plaintiffs testi■fied that he purchased the cattle for Ketchum and Davidson, and the other that forty-three head were slaughtered for them, and another witness testified that Davidson received a part, at least, of the property purchased by the plaintiffs. This made a prima facie case in favor of the plaintiffs, and the defendant having offered no evidence explaining or disproving his apparent liability, and the truth of all the evidence offered by the plaintiff' being expressly admitted, the Court was justified in instructing the jury to find a verdict for the plaintiffs.
Judgment affirmed.